On Rehearing.
This case is submitted on motion to strike the bill of exceptions; the several grounds of said motion being predicated upon a noncompliance with rule 32 of circuit court practice (Code 1907, p. 1526).
From an examination of the paper designated as the bill of exceptions, it appears that the motion is well taken, and that the so-called bill of exceptions is manifestly a flagrant violation of said rule, in that it appears to be a full stenographic report of the trial below, containing, as it does, a statement of everything that was done on the trial, and sets forth practically every word uttered by everybody, witnesses, attorneys, trial judge, etc. In addition thereto, there are copied verbatim et literatim several items of documentary evidence not germane or pertinent to the issues involved. Under the authority of the following cases, the motion to strike the bill of exceptions from the record in this cause will be granted. Southern Railway Co. v. Jackson, 133 Ala. 384,31 So. 988; Gassenheimer v. Marietta Paper Co., 127 Ala. 183,28 So. 564; Louisville  Nashville R. R. Co. et al. v. Hall,131 Ala. 161, 32 So. 603; Hester et al. v. Cantrell,169 Ala. 490, 53 So. 1009; Lucas v. Mays, 2 Ala. App. 497,56 So. 593; Clancy v. Taylor et al., 12 Ala. App. 557,68 So. 522; Owens v. State, 11 Ala. App. 309, 66 So. 852; Turner v. Thornton, 192 Ala. 98, 68 So. 813.
In the assignments of error which are based on the record there is nothing to warrant a reversal of the judgment of the court below, and it is therefore affirmed.
                          On Rehearing.